365 S.W.3d 653 (2012)
Johnnie BELL, Sr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96585.
Missouri Court of Appeals, Eastern District, Division Two.
May 9, 2012.
Jessica M. Hathaway, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Johnnie Bell, Sr., appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. The motion court's findings of fact and conclusions of law are not clearly erroneous. We affirm. Rule 84.16(b)(2) & (5).